BYERS, District Judge.
Motion for order suppressing evidence.
The claim is made that the defendants are members of a club, and that the club, property was the subject of an unlawful search.
The matter cannot be disposed of on the present state of the record, and, if the mo-tion is to be pressed, a hearing will be had, at which the officers of the club should be produced, together with the minutes books and all other records having to do with the club activities; the original certificate of incorporation, and the lease of the property occupied by the club at the time of the search in question. In other words, it will be necessary to establish, by fairly complete evidence, the bona fides of the club and its activities before a determination may be had as to the right of these defendants to raise the question of the legality of the search.